Exhibit 99.12 Indian GAAP Standalone AUDITORS’ REPORT TO THE BOARD OF DIRECTORS ON THE CONDENSED FINANCIAL STATEMENTS OF INFOSYS TECHNOLOGIES LIMITED 1 We have audited the attached condensed balance sheet of Infosys Technologies Limited (‘the Company’) as at March 31, 2011, the condensed profit and loss account for the quarter and year ended on that date and the condensed cash flow statement for the year ended on that date, annexed thereto. These condensed financial statements are the responsibility of the Company’s Management. Our responsibility is to express an opinion on these condensed financial statements based on our audit. 2 We conducted our audit in accordance with auditing standards generally accepted in India. Those Standards require that we plan and perform the audit to obtain reasonable assurance about whether the condensed financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the condensed financial statements. An audit also includes assessing the accounting principles used and significant estimates made by Management, as well as evaluating the overall condensed financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. 3 We report that the condensed financial statements have been prepared by the Company’s Management in accordance with the requirements of Interim Financial Reporting prescribed by the Companies (Accounting Standards) Rules, 2006 and accordingly, do not contain all the disclosures that would be required in a set of complete financial statements. 4 In our opinion and to the best of our information and according to the explanations given to us, the condensed financial statements give a true and fair view in conformity with the accounting principles generally accepted in India: a) in the case of the condensed balance sheet, of the state of affairs of the Company as at March31,2011; b) in the case of the condensed profit and loss account, of the profit of the Company for the quarter and year ended on that date; and c) in the case of the condensed cash flow statement, of the cash flows of the Company for the year ended on that date. for B S R & Co. Chartered Accountants Firm’s registration number: 101248W Natrajh Ramakrishna Partner Membership number: 32815 Bangalore 15 April 2011 INFOSYS TECHNOLOGIES LIMITED in crore Condensed Balance Sheet as at Schedule March 31, 2011 March 31, 2010 SOURCES OF FUNDS SHAREHOLDERS' FUNDS Share capital 1 Reserves and surplus 2 DEFERRED TAX LIABILITIES 5 APPLICATION OF FUNDS FIXED ASSETS 3 Original cost Less: Accumulated depreciation and amortization Net book value Add: Capital work-in-progress INVESTMENTS 4 DEFERRED TAX ASSETS 5 CURRENT ASSETS, LOANS AND ADVANCES Sundry debtors 6 Cash and bank balances 7 Loans and advances 8 LESS: CURRENT LIABILITIES AND PROVISIONS Current liabilities 9 Provisions 10 NET CURRENT ASSETS SIGNIFICANT ACCOUNTING POLICIES AND NOTES ON ACCOUNTS 23 Note: The schedules referred to above are an integral part of the condensed interim financial statements As per our report attached for B S R & Co. Chartered Accountants Firm Reg No : 101248W Natrajh Ramakrishna Partner Membership No. 32815 N. R. Narayana Murthy Chairman and Chief Mentor S. Gopalakrishnan Chief Executive Officer and Managing Director S. D. Shibulal Chief Operating Officer and Director Deepak M. Satwalekar Director Prof. Marti G. Subrahmanyam Director Dr. Omkar Goswami Director Sridar A. Iyengar Director David L. Boyles Director Prof. Jeffrey S. Lehman Director K.V.Kamath Director R.Seshasayee Director K. Dinesh Director Bangalore April 15, 2011 T. V. Mohandas Pai Director Srinath Batni Director V. Balakrishnan Chief Financial Officer K. Parvatheesam Company Secretary INFOSYS TECHNOLOGIES LIMITED in crore, except per share data Condensed Profit and Loss account for the Schedule Quarter ended March 31, Year ended March 31, Income from software services and products Software development expenses 11 GROSS PROFIT Selling and marketing expenses 12 General and administration expenses 13 OPERATING PROFIT BEFORE DEPRECIATION Depreciation OPERATING PROFIT Other income, net 14 Provision for investments – – NET PROFIT BEFORE TAX AND EXCEPTIONAL ITEM Provision for taxation 15 NET PROFIT AFTER TAX BEFORE EXCEPTIONAL ITEM Income on sale of investments, net of taxes – 48 – 48 NET PROFIT AFTER TAX AND EXCEPTIONAL ITEM Balance Brought Forward Balance in profit and loss account AMOUNT AVAILABLE FOR APPROPRIATION Dividend Interim dividend – – 30th year special dividend – – – Final dividend Total Dividend Dividend tax Amount transferred to general reserve Amount transferred to capital reserve – 48 – 48 Balance in profit and loss account EARNINGS PER SHARE Equity shares of par value 5/ – each Before exceptional item Basic Diluted After exceptional item Basic Diluted Number of shares used in computing earnings per share (1) Basic Diluted SIGNIFICANT ACCOUNTING POLICIES AND NOTES ON ACCOUNTS 23 Note: The schedules referred to above are an integral part of the condensed interim financial statements (1) Refer to note 23.2.7 As per our report attached for B S R & Co. Chartered Accountants Firm Reg No : 101248W Natrajh Ramakrishna Partner Membership No. 32815 N. R. Narayana Murthy Chairman and Chief Mentor S. Gopalakrishnan Chief Executive Officer and Managing Director S. D. Shibulal Chief Operating Officer and Director Deepak M. Satwalekar Director Prof. Marti G. Subrahmanyam Director Dr. Omkar Goswami Director Sridar A. Iyengar Director David L. Boyles Director Prof. Jeffrey S. Lehman Director K.V.Kamath Director R.Seshasayee Director K. Dinesh Director Bangalore April 15, 2011 T. V. Mohandas Pai Director Srinath Batni Director V. Balakrishnan Chief Financial Officer K. Parvatheesam Company Secretary INFOSYS TECHNOLOGIES LIMITED in crore Condensed Cash Flow statement for the year ended March 31, Schedule CASH FLOWS FROM OPERATING ACTIVITIES Net profit before tax Adjustments to reconcile net profit before tax to cash provided by operating activities Depreciation Provision for Investments – Interest and dividend income Effect of exchange differences on translation of deferred tax liabilities – Effect of exchange differences on translation of foreign currency cash and cash equivalents 68 Changes in current assets and liabilities Sundry debtors Loans and advances 16 Current liabilities and provisions 17 Income taxes paid 18 NET CASH GENERATED BY OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES Purchase of fixed assets and change in capital work-in-progress 19 Investments in subsidiaries 20 (a) Investment/(Disposal) of other securities 20 (b) Interest and dividend received 21 CASH FLOWS FROM INVESTING ACTIVITIES BEFORE EXCEPTIONAL ITEM Proceeds on sale of long term investments, net of taxes – 53 NET CASH PROVIDED BY/(USED IN) INVESTING ACTIVITIES CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from issuance of share capital on exercise of stock options 24 88 Repayment of loan given to subsidiary 20 (c) 14 5 Dividends paid including residual dividend Dividend tax paid NET CASH USED IN FINANCING ACTIVITIES Effect of exchange differences on translation of foreign currency cash and cash equivalents 5 NET INCREASE/(DECREASE) IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS AT THE BEGINNING OF THE PERIOD CASH AND CASH EQUIVALENTS AT THE END OF THE PERIOD 22 SIGNIFICANT ACCOUNTING POLICIES AND NOTES ON ACCOUNTS 23 Note: The schedules referred to above are an integral part of the condensed interim financial statements As per our report attached for B S R & Co. Chartered Accountants Firm Reg No : 101248W Natrajh Ramakrishna Partner Membership No. 32815 N. R. Narayana Murthy Chairman and Chief Mentor S. Gopalakrishnan Chief Executive Officer and Managing Director S. D. Shibulal Chief Operating Officer and Director Deepak M. Satwalekar Director Prof. Marti G. Subrahmanyam Director Dr. Omkar Goswami Director Sridar A. Iyengar Director David L. Boyles Director Prof. Jeffrey S. Lehman Director K.V.Kamath Director R.Seshasayee Director K. Dinesh Director Bangalore April 15, 2011 T. V. Mohandas Pai Director Srinath Batni Director V. Balakrishnan Chief Financial Officer K. Parvatheesam Company Secretary INFOSYS TECHNOLOGIES LIMITED in crore, except as otherwise stated Schedules to the Condensed Balance Sheet as at March 31, 1 SHARE CAPITAL Authorized Equity shares, 5/- par value 60,00,00,000 (60,00,00,000) equity shares Issued, Subscribed and Paid Up Equity shares, 5/- par value (1) 57,41,51,559 (57,38,25,192) equity shares fully paid up [Of the above, 53,53,35,478 (53,53,35,478) equity shares, fully paid up have been issued as bonus shares by capitalization of the general reserve] Forfeited shares amounted to 1,500/- (1,500/-) (1) For details of options in respect of equity shares, refer to note 23.2.4 and also refer to note 23.2.7 for details of basic and diluted shares 2 RESERVES AND SURPLUS Capital reserve 54 6 Add: Transferred from Profit and Loss account – 48 54 54 Share premium account - Opening balance Add: Receipts on exercise of employee stock options 24 87 Income tax benefit arising from exercise of stock options 11 10 General reserve - Opening balance Add: Transferred from Profit and Loss account Balance in Profit and Loss account INFOSYS TECHNOLOGIES LIMITED 3 FIXED ASSETS Schedules to the Condensed Balance Sheet in crore, except as otherwise stated Particulars Original cost Depreciation and amortization Net book value As atApril 1, 2010 Additions during the year Deductions/ Retirement during the year As at March 31, As at April 1, For the year Deductions during the year As at March 31, As at March 31, As at March 31, Land : Free-hold – Leasehold – 3 – Buildings (1) – – Plant and machinery (2) Computer equipment (2) Furniture and fixtures (2) 69 Vehicles 5 2 – 7 3 – – 3 4 2 Intellectual property rights 12 – – 12 12 – – 12 – – Previous year Notes: (1) Buildings include 250/- being the value of 5 shares of 50/- each in Mittal Towers Premises Co-operative Society Limited. (2) During the year ended March 31, 2011 and March 31, 2010, certain assets which were old and not in use having gross book value of 440 crore and 387 crore respectively (net book value nil) were retired. INFOSYS TECHNOLOGIES LIMITED in crore, except as otherwise stated Schedules to the Condensed Balance Sheet as at March 31, 4 INVESTMENTS Long- term investments– at cost Trade (unquoted) Other investments 6 6 Less: Provision for investments 2 2 4 4 Non-trade (unquoted) Subsidiaries Infosys BPO Limited (1) 3,38,22,319 (3,38,22,319) equity shares of 10/- each, fully paid Infosys Technologies (China) Co. Limited 65 Infosys Technologies (Australia) Pty Limited 1,01,08,869 (1,01,08,869) equity shares of AUD 0.11 par value, fully paid 66 66 Infosys Consulting, Inc., USA 5,50,00,000 (5,50,00,000) common stock of USD 1.00 par value, fully paid Infosys Technologies, S. De R.L. De C.V., Mexico 54 40 Infosys Technologies Sweden AB 1,000 (1,000) equity shares of SEK 100 par value, fully paid – – Infosys Technologies DO Brasil LTDA 1,45,16,997 (1,07,16,997) shares of BRL 1.00 par value, fully paid 38 28 Infosys Technologies (Shanghai) Company Limited 11 – Infosys Public Services, Inc 1,00,00,000 (1,00,00,000) common stock of USD 0.50 par value, fully paid 24 24 Current investments – at the lower of cost and fair value Non-trade (unquoted) Liquid mutual fund units – Certificates of deposit Aggregate amount of unquoted investments (1) Investments include 6,79,250 (13,36,331) options of Infosys BPO 5 DEFERRED TAXES Deferred tax assets Fixed assets Sundry debtors 19 28 Other assets 84 Deferred tax liabilities Branch profit tax 6 SUNDRY DEBTORS(1) Debts outstanding for a period exceeding six months Unsecured Considered doubtful 64 79 Other debts Unsecured Considered good(2) Considered doubtful 19 21 Less: Provision for doubtful debts 83 (1) Includes dues from companies where directors are interested 2 11 (2) Includes dues from subsidiaries (refer to note 23.2.2) 72 56 7 CASH AND BANK BALANCES Cash on hand – – Balances with scheduled banks In current accounts (1) In deposit accounts Balances with non-scheduled banks In current accounts (1) Includes balance in unclaimed dividend account 3 2 8 LOANS AND ADVANCES Unsecured, considered good Loans to subsidiary (refer to note 23.2.2) 32 46 Advances Prepaid expenses 52 25 For supply of goods and rendering of services 50 5 Advance to gratuity trust and others – 2 Withholding and other taxes receivable Others 10 13 Unbilled revenues Advance income taxes Interest accrued but not due 14 14 Loans and advances to employees Housing and other loans 42 38 Salary advances 84 62 Electricity and other deposits 60 60 Rental deposits 18 13 Deposits with financial institutions Mark-to-market gain on forward and options contracts 63 88 Unsecured, considered doubtful Loans and advances to employees 3 2 Less: Provision for doubtful loans and advances to employees 3 2 9 CURRENT LIABILITIES Sundry creditors Goods and services (1) 85 96 Accrued salaries and benefits Salaries 42 25 Bonus and incentives For other liabilities Provision for expenses Retention monies 21 66 Withholding and other taxes payable Gratuity obligation - unamortised amount relating to plan amendment 22 26 Others (2) 8 8 Advances received from clients 19 7 Unearned revenue Unclaimed dividend 3 2 (1) Includes dues to subsidiaries (refer to note 23.2.2) 55 95 (2) Includes deposits received from subsidiary (refer to note 23.2.2) 7 7 10 PROVISIONS Proposed dividend Provision for Tax on dividend Income taxes Unavailed leave Post-sales client support and warranties 78 73 INFOSYS TECHNOLOGIES LIMITED in crore, except as otherwise stated Schedules to Condensed Profit and Loss account for the Quarter ended March 31, Year ended March 31, 11 SOFTWARE DEVELOPMENT EXPENSES Salaries and bonus including overseas staff expenses Contribution to provident and other funds 61 Staff welfare 14 7 53 28 Technical sub-contractors - subsidiaries Technical sub-contractors - others 96 Overseas travel expenses including visa 99 Software packages for own use 81 55 Third party items bought for service delivery to clients 63 1 17 Communication expenses 12 10 39 45 Computer maintenance 14 6 33 22 Consumables 3 6 23 22 Rent 7 5 25 22 Provision for post-sales client support and warranties 9 8 5 12 SELLING AND MARKETING EXPENSES Salaries and bonus including overseas staff expenses Contribution to provident and other funds 2 1 7 4 Staff welfare – 1 2 2 Overseas travel expenses 26 25 82 Traveling and conveyance 1 1 4 3 Commission charges 5 3 12 16 Brand building 19 14 70 55 Professional charges 3 5 13 22 Rent 3 3 12 12 Marketing expenses 4 3 14 11 Telephone charges 4 3 14 11 Printing and Stationery – – 1 1 Communication expenses 1 – 1 1 Sales Promotion expenses – 1 – 1 13 GENERAL AND ADMINISTRATION EXPENSES Salaries and bonus including overseas staff expenses 85 Contribution to provident and other funds 7 4 25 17 Professional charges 89 67 Telephone charges 33 26 Power and fuel 35 31 Traveling and conveyance 23 18 79 58 Overseas travel expenses 4 2 15 10 Office maintenance expenses 58 32 Insurance charges 7 6 24 23 Printing and stationery 2 2 10 8 Donations – 9 1 43 Rent 8 7 31 28 Advertisements 1 1 6 3 Repairs to building 13 8 44 33 Repairs to plant and machinery 10 9 33 31 Rates and taxes 18 7 48 26 Professional membership and seminar participation fees 3 3 10 8 Postage and courier 3 2 9 8 Books and periodicals 1 – 3 3 Bank charges and commission – 1 1 2 Auditor's remuneration Statutory audit fees – – 1 1 Provision for bad and doubtful debts and advances 3 Commission to non-whole time directors 1 2 5 6 Freight charges – – 1 1 Research grants – 5 14 25 14 OTHER INCOME, NET Interest received on deposits with banks and others (1) Dividend received on investment in liquid mutual fund units (non-trade unquoted) – 29 18 Miscellaneous income, net 5 5 22 27 Gains / (losses) on foreign currency, net 36 39 39 (1) includes tax deducted at source 31 16 91 95 15 PROVISION FOR TAXATION Income taxes MAT credit entitlement – – Deferred taxes (1) 21 (1) Excludes translation difference of 6 crore on deferred tax liabilities INFOSYS TECHNOLOGIES LIMITED in crore, except as otherwise stated Schedules to Condensed Cash Flow statements for the year ended March 31, 16 CHANGE IN LOANS AND ADVANCES As per the balance sheet Less: Gratuity obligation - unamortised amount relating to plan amendment 22 26 Deposits with financial institutions included in cash and cash equivalents(1) Interest accrued but not due 14 14 MAT credit entitlement – – Loan to subsidiary 32 46 Advance income taxes Less: Opening balance considered (1) Excludes restricted deposits held with LIC of 344 crore (281 crore) for funding leave liability 17 CHANGE IN CURRENT LIABILITIES AND PROVISIONS As per the balance sheet Less: Unclaimed dividend 3 2 Retention monies 21 66 Gratuity obligation - unamortised amount relating to plan amendment 22 26 Provisions separately considered in Cash Flow statement Income taxes Proposed dividend Tax on dividend Less: Opening balance considered 18 INCOME TAXES PAID Charge as per the profit and loss account Add/(Less) : Increase/(Decrease) in advance income taxes Increase/(Decrease) in deferred taxes(1) Increase/(Decrease) in MAT credit entitlement – Income tax benefit arising from exercise of stock options (Increase)/Decrease in income tax provision (1) Excludes translation difference of 6 crore on deferred tax liabilities 19 PURCHASE OF FIXED ASSETS AND CHANGE IN CAPITAL WORK-IN-PROGRESS As per the balance sheet (1) Less: Opening capital work-in-progress Add: Closing capital work-in-progress Add: Opening retention monies 66 50 Less: Closing retention monies 21 66 (1) Net of 3 crore movement in land from leasehold to free-hold upon acquisition for the year ended March 31, 2011 20 (a) INVESTMENTS IN SUBSIDIARIES (1) As per the balance sheet Less: Opening balance considered 77 (1) Refer to note 23.2.5 for investment made in subsidiaries 20 (b) INVESTMENT/(DISPOSAL) OF SECURITIES (1) Opening balance considered – Less: Closing as per the balance sheet (1) Refer to note 23.2.5 for investment and redemptions 20 (c) REPAYMENT OF SUBSIDIARY LOAN Opening balance 46 51 Less: Closing balance (1) 32 46 14 5 (1)Net of exchange rate fluctuation of Nil and 5 crore as at March 31, 2011 and March 31, 2010 respectively 21 INTEREST AND DIVIDEND RECEIVED Interest and dividend income as per profit and loss account Add: Opening interest accrued but not due 14 1 Less: Closing interest accrued but not due on certificates of deposits and bank deposits 14 14 22 CASH AND CASH EQUIVALENTS AT THE END As per the balance sheet Add: Deposits with financial institutions (1) (1) Excludes restricted deposits held with LIC of 344 crore (281 crore) for funding leave liability Schedules to the Condensed Interim Financial Statements for the quarter and year ended March 31, 2011 23. Significant accounting policies and notes on accounts Company overview Infosys Technologies Limited ('Infosys' or 'the Company') along with its majority-owned and controlled subsidiary, Infosys BPO Limited ('Infosys BPO') and wholly-owned and controlled subsidiaries, Infosys Technologies (Australia) Pty. Limited ('Infosys Australia'), Infosys Technologies (China) Co. Limited ('Infosys China'), Infosys Consulting Inc. ('Infosys Consulting'), Infosys Technologies S. de R. L. de C. V. ('Infosys Mexico'), Infosys Technologies (Sweden) AB. ('Infosys Sweden'), Infosys Tecnologia DO Brasil LTDA. ('Infosys Brasil'), Infosys Public Services, Inc, USA ('Infosys Public Services') and Infosys Technologies (Shanghai) Company Limited ('Infosys Shanghai') is a leading global technology services corporation. The Company provides end-to-end business solutions that leverage cutting-edge technology, thereby enabling clients to enhance business performance. The Company provides solutions that span the entire software lifecycle encompassing technical consulting, design, development, re-engineering, maintenance, systems integration, package evaluation and implementation, testing and infrastructure management services. In addition, the Company offers software products for the banking industry. 23.1. Significant accounting policies 23.1.1. Basis of preparation of financial statements These interim financial statements are prepared in accordance with Indian Generally Accepted Accounting Principles (GAAP) under the historical cost convention on the accrual basis except for certain financial instruments which are measured at fair values. GAAP comprises mandatory accounting standards as prescribed by the Companies (Accounting Standards) Rules, 2006, the provisions of the Companies Act, 1956 and guidelines issued by the Securities and Exchange Board of India (SEBI). These financial statements should be read in conjunction with the annual financial statements for the year ended March 31, 2011. Accounting policies have been consistently applied except where a newly issued accounting standard is initially adopted or a revision to an existing accounting standard requires a change in the accounting policy hitherto in use. These financial statements are prepared in accordance with the principles and procedures required for the preparation and presentation of financial statements as laid down under the Accounting Standard (AS) 25, 'Interim Financial Reporting'. 23.1.2. Use of estimates The preparation of the financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported balances of assets and liabilities and disclosures relating to contingent liabilities as at the date of the financial statements and reported amounts of income and expenses during the period. Examples of such estimates include computation of percentage of completion which requires the Company to estimate the efforts expended to date as a proportion of the total efforts to be expended, provisions for doubtful debts, future obligations under employee retirement benefit plans, income taxes, post-sales customer support and the useful lives of fixed assets and intangible assets. Accounting estimates could change from period to period. Actual results could differ from those estimates. Appropriate changes in estimates are made as the Management becomes aware of changes in circumstances surrounding the estimates. Changes in estimates are reflected in the financial statements in the period in which changes are made and, if material, their effects are disclosed in the notes to the financial statements. The Management periodically assesses using, external and internal sources, whether there is an indication that an asset may be impaired. An impairment loss is recognized wherever the carrying value of an asset exceeds its recoverable amount. The recoverable amount is higher of the asset's net selling price and value in use, which means the present value of future cash flows expected to arise from the continuing use of the asset and its eventual disposal. An impairment loss for an asset is reversed if, and only if, the reversal can be related objectively to an event occurring after the impairment loss was recognized. The carrying amount of an asset is increased to its revised recoverable amount, provided that this amount does not exceed the carrying amount that would have been determined (net of any accumulated amortization or depreciation) had no impairment loss been recognized for the asset in prior years. 23.1.3. Revenue recognition Revenue is primarily derived from software development and related services and from the licensing of software products. Arrangements with customers for software development and related services are either on a fixed-price, fixed-timeframe or on a time-and-material basis. Revenue on time-and-material contracts are recognized as the related services are performed and revenue from the end of the last billing to the Balance Sheet date is recognized as unbilled revenues. Revenue from fixed-price and fixed-timeframe contracts, where there is no uncertainty as to measurement or collectability of consideration, is recognized based upon the percentage of completion. When there is uncertainty as to measurement or ultimate collectability revenue recognition is postponed until such uncertainty is resolved. Cost and earnings in excess of billings are classified as unbilled revenue while billings in excess of cost and earnings is classified as unearned revenue. Provision for estimated losses, if any, on uncompleted contracts are recorded in the period in which such losses become probable based on the current estimates. Annual Technical Services revenue and revenue from fixed-price maintenance contracts are recognized ratably over the period in which services are rendered. Revenue from the sale of user licenses for software applications is recognized on transfer of the title in the user license, except in case of multiple element contracts, which require significant implementation services, where revenue for the entire arrangement is recognized over the implementation period based upon the percentage-of-completion. Revenue from client training, support and other services arising due to the sale of software products is recognized as the related services are performed. The Company accounts for volume discounts and pricing incentives to customers as a reduction of revenue based on the ratable allocation of the discount / incentive amount to each of the underlying revenue transactions that result in progress by the customer towards earning the discount / incentive. Also, when the level of discount varies with increases in levels of revenue transactions, the Company recognizes the liability based on its estimate of the customer's future purchases. If it is probable that the criteria for the discount will not be met, or if the amount thereof cannot be estimated reliably, then discount is not recognized until the payment is probable and the amount can be estimated reliably. The Company recognizes changes in the estimated amount of obligations for discounts using a cumulative catchup approach. The discounts are passed on to the customer either as direct payments or as a reduction of payments due from the customer. The Company presents revenues net of value-added taxes in its Profit and Loss account. Profit on sale of investments is recorded on transfer of title from the Company and is determined as the difference between the sale price and carrying value of the investment. Lease rentals are recognized ratably on a straight line basis over the lease term. Interest is recognized using the time-proportion method, based on rates implicit in the transaction. Dividend income is recognized when the Company's right to receive dividend is established. 23.1.4. Provisions and contingent liabilities A provision is recognized if, as a result of a past event, the Company has a present legal obligation that can be estimated reliably, and it is probable that an outflow of economic benefits will be required to settle the obligation. Provisions are determined by the best estimate of the outflow of economic benefits required to settle the obligation at the reporting date. Where no reliable estimate can be made, a disclosure is made as contingent liability. A disclosure for a contingent liability is also made when there is a possible obligation or a present obligation that may, but probably will not, require an outflow of resources. Where there is a possible obligation or a present obligation in respect of which the likelihood of outflow of resources is remote, no provision or disclosure is made. 23.1.4.a. Post-sales client support and warranties The Company provides its clients with a fixed-period warranty for corrections of errors and telephone support on all its fixed-price, fixed-timeframe contracts. Costs associated with such support services are accrued at the time when related revenues are recorded and included in cost of sales. The Company estimates such costs based on historical experience and the estimates are reviewed annually for any material changes in assumptions. 23.1.4.b. Onerous contracts Provisions for onerous contracts are recognized when the expected benefits to be derived by the Company from a contract are lower than the unavoidable costs of meeting the future obligations under the contract. The provision is measured at lower of the expected cost of terminating the contract and the expected net cost of fulfilling the contract. 23.1.5. Fixed assets, intangible assets and capital work-in-progress Fixed assets are stated at cost, less accumulated depreciation and impairment, if any. Direct costs are capitalized until fixed assets are ready for use. Capital work-in-progress comprises outstanding advances paid to acquire fixed assets, and the cost of fixed assets that are not yet ready for their intended use at the reporting date. Intangible assets are recorded at the consideration paid for acquisition of such assets and are carried at cost less accumulated amortization and impairment. 23.1.6. Depreciation and amortization Depreciation on fixed assets is provided on the straight-line method over the useful lives of assets estimated by the Management. Depreciation for assets purchased / sold during a period is proportionately charged. Individual low cost assets (acquired for less than ` 5,000/-) are depreciated over a period of one year from the date of acquisition. Intangible assets are amortized over their respective individual estimated useful lives on a straight-line basis, commencing from the date the asset is available to the Company for its use. The Management estimates the useful lives for the other fixed assets as follows: Buildings 15 years Plant and machinery 5 years Computer equipment 2-5 years Furniture and fixtures 5 years Vehicles 5 years Depreciation methods, useful lives and residual values are reviewed at each reporting date. 23.1.7. Retirement benefits to employees 23.1.7.a. Gratuity In accordance with the Payment of Gratuity Act, 1972, the Company provides for gratuity, a defined benefit retirement plan ('the Gratuity Plan') covering eligible employees. The Gratuity Plan provides a lump-sum payment to vested employees at retirement, death, incapacitation or termination of employment, of an amount based on the respective employee's salary and the tenure of employment with the Company. Liabilities with regard to the Gratuity Plan are determined by actuarial valuation at each Balance Sheet date using the projected unit credit method. The Company fully contributes all ascertained liabilities to the Infosys Technologies Limited Employees' Gratuity Fund Trust (the Trust). Trustees administer contributions made to the Trust and contributions are invested in specific investments as permitted by the law. The Company recognizes the net obligation of the gratuity plan in the Balance Sheet as an asset or liability, respectively in accordance with Accounting Standard (AS) 15, 'Employee Benefits'. The Company's overall expected long-term rate-of-return on assets has been determined based on consideration of available market information, current provisions of Indian law specifying the instruments in which investments can be made, and historical returns. The discount rate is based on the Government securities yield. Actuarial gains and losses arising from experience adjustments and changes in actuarial assumptions are recognized in the Profit and Loss account in the period in which they arise. 23.1.7.b. Superannuation Certain employees of Infosys are also participants in the superannuation plan ('the Plan') which is a defined contribution plan. The Company has no obligations to the Plan beyond its monthly contributions. 23.1.7.c. Provident fund Eligible employees receive benefits from a provident fund, which is a defined benefit plan. Both the employee and the Company make monthly contributions to the provident fund plan equal to a specified percentage of the covered employee’s salary. The Company contributes a part of the contributions to the Infosys Technologies Limited Employees’ Provident Fund Trust. The remaining portion is contributed to the government administered pension fund. The rate at which the annual interest is payable to the beneficiaries by the trust is being administered by the government. The Company has an obligation to make good the shortfall, if any, between the return from the investments of the Trust and the notified interest rate. 23.1.7.d. Compensated absences The employees of the Company are entitled to compensated absences which are both accumulating and non-accumulating in nature. The expected cost of accumulating compensated absences is determined by actuarial valuation based on the additional amount expected to be paid as a result of the unused entitlement that has accumulated at the Balance Sheet date. Expense on non-accumulating compensated absences is recognized in the period in which the absences occur. 23.1.8. Research and development Research costs are expensed as incurred. Software product development costs are expensed as incurred unless technical and commercial feasibility of the project is demonstrated, future economic benefits are probable, the Company has an intention and ability to complete and use or sell the software and the costs can be measured reliably. 23.1.9. Foreign currency transactions Foreign-currency denominated monetary assets and liabilities are translated at exchange rates in effect at the Balance Sheet date. The gains or losses resulting from such translations are included in the profit or loss account. Non-monetary assets and non-monetary liabilities denominated in a foreign currency and measured at fair value are translated at the exchange rate prevalent at the date when the fair value was determined. Non-monetary assets and non-monetary liabilities denominated in a foreign currency and measured at historical cost are translated at the exchange rate prevalent at the date of transaction. Revenue, expense and cash-flow items denominated in foreign currencies are translated using the exchange rate in effect on the date of the transaction. Transaction gains or losses realized upon settlement of foreign currency transactions are included in determining net profit for the period in which the transaction is settled. 23.1.10. Forward and options contracts in foreign currencies The Company uses foreign exchange forward and options contracts to hedge its exposure to movements in foreign exchange rates. The use of these foreign exchange forward and options contracts reduce the risk or cost to the Company and the Company does not use those for trading or speculation purposes. Effective April 1, 2008, the Company adopted AS 30, 'Financial Instruments: Recognition and Measurement', to the extent that the adoption did not conflict with existing accounting standards and other authoritative pronouncements of the Company Law and other regulatory requirements. Forward and options contracts are fair valued at each reporting date. The resultant gain or loss from these transactions are recognized in the profit or loss account. The Company records the gain or loss on effective hedges, if any, in the foreign currency fluctuation reserve until the transactions are complete. On completion, the gain or loss is transferred to the Profit and Loss account of that period. To designate a forward or options contract as an effective hedge, the Management objectively evaluates and evidences with appropriate supporting documents at the inception of each contract whether the contract is effective in achieving offsetting cash flows attributable to the hedged risk. In the absence of a designation as effective hedge, a gain or loss is recognized in the Profit and Loss account. Currently hedges undertaken by the Company are all ineffective in nature and the resultant gain or loss consequent to fair valuation is recognized in the Profit and Loss account at each reporting date. 23.1.11. Income taxes Income taxes are accrued in the same period that the related revenue and expenses arise. A provision is made for income tax annually, based on the tax liability computed, after considering tax allowances and exemptions. Provisions are recorded when it is estimated that a liability due to disallowances or other matters is probable. Minimum alternate tax (MAT) paid in accordance with the tax laws, which gives rise to future economic benefits in the form of tax credit against future income tax liability, is recognized as an asset in the Balance Sheet if there is convincing evidence that the Company will pay normal tax after the tax holiday period and the resultant asset can be measured reliably. The Company offsets, on a year on year basis, the current tax assets and liabilities, where it has a legally enforceable right and where it intends to settle such assets and liabilities on a net basis. The differences that result between the profit considered for income taxes and the profit as per the financial statements are identified, and thereafter a deferred tax asset or deferred tax liability is recorded for timing differences, namely the differences that originate in one accounting period and reverse in another, based on the tax effect of the aggregate amount of timing difference. The tax effect is calculated on the accumulated timing differences at the end of an accounting period based on enacted or substantively enacted regulations. Deferred tax assets in situation where unabsorbed depreciation and carry forward business loss exists, are recognized only if there is virtual certainty supported by convincing evidence that sufficient future taxable income will be available against which such deferred tax asset can be realized. Deferred tax assets, other than in situation of unabsorbed depreciation and carry forward business loss, are recognized only if there is reasonable certainty that they will be realized. Deferred tax assets are reviewed for the appropriateness of their respective carrying values at each reporting date. The income tax provision for the interim period is made based on the best estimate of the annual average tax rate expected to be applicable for the full fiscal year. Tax benefits of deductions earned on exercise of employee share options in excess of compensation charged to Profit and Loss account are credited to the share premium account. 23.1.12. Earnings per share Basic earnings per share is computed by dividing the net profit after tax by the weighted average number of equity shares outstanding during the period. Diluted earnings per share is computed by dividing the net profit after tax by the weighted average number of equity shares considered for deriving basic earnings per share and also the weighted average number of equity shares that could have been issued upon conversion of all dilutive potential equity shares. The diluted potential equity shares are adjusted for the proceeds receivable had the shares been actually issued at fair value which is the average market value of the outstanding shares. Dilutive potential equity shares are deemed converted as of the beginning of the period, unless issued at a later date. Dilutive potential equity shares are determined independently for each period presented. The number of shares and potentially dilutive equity shares are adjusted retrospectively for all periods presented for any share splits and bonus shares issues including for changes effected prior to the approval of the financial statements by the Board of Directors. 23.1.13. Investments Trade investments are the investments made to enhance the Company’s business interests. Investments are either classified as current or long-term based on Management’s intention at the time of purchase. Current investments are carried at the lower of cost and fair value of each investment individually. Cost for overseas investments comprises the Indian Rupee value of the consideration paid for the investment translated at the exchange rate prevalent at the date of investment. Long-term investments are carried at cost less provisions recorded to recognize any decline, other than temporary, in the carrying value of each investment. 23.1.14. Cash and cash equivalents Cash and cash equivalents comprise cash and cash on deposit with banks and corporations. The Company considers all highly liquid investments with a remaining maturity at the date of purchase of three months or less and that are readily convertible to known amounts of cash to be cash equivalents. 23.1.15. Cash flow statement Cash flows are reported using the indirect method, whereby net profit before tax is adjusted for the effects of transactions of a non-cash nature, any deferrals or accruals of past or future operating cash receipts or payments and item of income or expenses associated with investing or financing cash flows. The cash flows from operating, investing and financing activities of the Company are segregated. 23.1.16. Leases Lease under which the company assumes substantially all the risks and rewards of ownership are classified as finance leases. Such assets acquired are capitalized at fair value of the asset or present value of the minimum lease payments at the inception of the lease, whichever is lower. Lease payments under operating leases are recognised as an expense on a straight line basis in the profit and loss account over the lease term. 23.2. Notes on accounts Amounts in the financial statements are presented in Rupees crore, except for per share data and as otherwise stated. Certain amounts that are required to be disclosed and do not appear due to rounding off are detailed in note 23.3. All exact amounts are stated with the suffix '/-'. One crore equals 10 million. The previous year figures have been regrouped / reclassified, wherever necessary to conform to the current presentation. 23.2.1. Capital commitments and contingent liabilities in crore Particulars As at March 31, 2011 March 31, 2010 Estimated amount of unexecuted capital contracts (net of advances and deposits) Outstanding guarantees and counter guarantees to various banks, in respect of the guarantees given by those banks in favour of various government authorities and others 3 3 Claims against the Company, not acknowledged as debts(1) 28 [Net of amount paid to statutory authorities 469 crore (241 crore)] in million in crore in million in crore Forward contracts outstanding In USD In Euro 20 16 97 In GBP 10 72 7 48 In AUD 10 46 3 12 Options contracts outstanding In USD –- – (1) Claims against the Company not acknowledged as debts include demand from the Indian tax authorities for payment of additional tax of 671 crore (214 crore), including interest of 177 crore (39 crore) upon completion of their tax review for fiscal 2005, fiscal 2006 and fiscal 2007. The tax demands are mainly on account of disallowance of a portion of the deduction claimed by the Company under Section 10A of the Income tax Act. The deductible amount is determined by the ratio of export turnover to total turnover. The disallowance arose from certain expenses incurred in foreign currency being reduced from export turnover but not reduced from total turnover. The tax demand for fiscal 2007 also includes disallowance of portion of profit earned outside India from the STP units and disallowance of profits earned from SEZ units. The matter for fiscal 2005, 2006 and 2007 is pending before the Commissioner of Income tax ( Appeals), Bangalore. The Company is contesting the demands and the Management, including its tax advisors, believes that its position will likely be upheld in the appellate process. No tax expense has been accrued in the financial statements for the tax demand raised. The Management believes that the ultimate outcome of this proceeding will not have a material adverse effect on the Company's financial position and results of operations. The foreign exchange forward and option contracts mature between 1 to 12 months. The table below analyzes the derivative financial instruments into relevant maturity groupings based on the remaining period as of the balance sheet date: in crore Particulars As of March 31, Not later than one month Later than one month and not later than three months Later than three months and not later than one year The company recognized a net gain on derivative financials instruments of 30 crore and 53 crore during the quarter and year ended March 31, 2011 and March 31, 2010 (88 crore and 276 crore for the quarter and year ended March 31, 2010), which are included in other income. 23.2.2. Related party transactions List of related parties: Name of subsidiaries Country Holding as at March 31, 2011 March 31, 2010 Infosys BPO India 99.98% 99.98% Infosys Australia Australia 100% 100% Infosys China (1) China 100% 100% Infosys Consulting USA 100% 100% Infosys Mexico (2) Mexico 100% 100% Infosys Sweden Sweden 100% 100% Infosys Shanghai (3) China 100% – Infosys Brasil (4) Brazil 100% 100% Infosys Public Services, Inc. USA 100% 100% Infosys BPO s. r. o (5) Czech Republic 99.98% 99.98% Infosys BPO (Poland) Sp Z.o.o (5) Poland 99.98% 99.98% Infosys BPO (Thailand) Limited (5) Thailand – 99.98% Infosys Consulting India Limited (6) India 100% 100% McCamish Systems LLC (5)(7) USA 99.98% 99.98% During the year ended March 31, 2011 the Company made an additional investment of 42 crore (USD 9 million) in Infosys China, which is a wholly owned subsidiary. As of March 31, 2011 and March 31, 2010, the Company has invested an aggregate of 107 crore (USD 23 million) and 65 crore (USD 14 million), respectively, in the subsidiary. During the year ended March 31, 2011 the Company made an additional investment of 14 crore (Mexican Peso 40 million) in Infosys Mexico, which is a wholly owned subsidiary. As of March 31, 2011 and March 31, 2010, the Company has invested an aggregate of 54 crore (Mexican Peso 150 million) and 40 crore (Mexican Peso 110 million), respectively, in the subsidiary. On February 21, 2011 the Company incorporated a wholly-owned subsidiary, Infosys Technologies (Shanghai) Company Limited and invested 11 crore (USD 3 million) in the subsidiary. As of March 31, 2011 the Company has invested an aggregate of 11 crore (USD 3 million) in the subsidiary. During the year ended March 31, 2011 the company made an additional investment of 10 crore (BRL 4 million) in the subsidiary. As of March 31, 2011 and March 31, 2010 the Company has invested an aggregate of 38 crore (BRL 15 million) and 28 crore (BRL 11 million), respectively, in the subsidiary. Infosys BPO s.r.o, Infosys BPO (Poland) Sp Z.o.o, Infosys BPO (Thailand) Limited and McCamish Systems LLC are wholly owned subsidiaries of Infosys BPO. During the year ended March 31, 2011 Infosys BPO (Thailand) Limited was liquidated. During the year ended March 31, 2010, Infosys Consulting incorporated a wholly-owned subsidiary, Infosys Consulting India Limited. As of March 31, 2011 and March 31, 2010 Infosys Consulting has invested an aggregate of 1 crore in the subsidiary. During the year ended March 31, 2010, Infosys BPO acquired 100% of the voting interests in McCamish Systems LLC (McCamish), a business process solutions provider based in Atlanta, Georgia, in the United States. The business acquisition was conducted by entering into Membership Interest Purchase Agreement for a cash consideration of 173 crore and a contingent consideration of 67 crore. The acquisition was accounted as a business combination which resulted in goodwill of 227 crore. Infosys guarantees the performance of certain contracts entered into by its subsidiaries. The details of amounts due to or due from as at March 31, 2011 and March 31, 2010 are as follows: in crore Particulars As at March 31, 2011 March 31, 2010 Loans and advances Infosys China 23 46 Infosys Brazil 9 – Sundry debtors Infosys China 39 19 Infosys Australia 5 7 Infosys Mexico 1 1 Infosys Consulting 24 26 Infosys Brazil – 1 Infosys BPO (Including subsidiaries) 3 2 Sundry creditors Infosys China 32 18 Infosys Australia – 20 Infosys BPO (Including subsidiaries) 3 7 Infosys Brazil – – Infosys Consulting 17 43 Infosys Consulting India 1 1 Infosys Mexico 1 5 Infosys Sweden 1 1 Deposit taken for shared services Infosys BPO 7 7 The details of the related party transactions entered into by the company and maximum dues from subsidiaries for the quarter and year ended March 31, 2011 and March 31, 2010 are as follows: in crore Particulars Quarter ended March 31, Year ended March 31, 2010 Capital transactions: Financing transactions Infosys Mexico – – 14 18 Infosys China – – 42 – Infosys Shanghai 11 – 11 – Infosys Brasil – 11 10 28 Infosys Public services – – – 24 Infosys Consulting – – – 50 Loans/Advances Infosys Brasil 9 – 9 – Infosys China – – – Revenue transactions: Purchase of services Infosys Australia Infosys China 59 45 Infosys Consulting 52 Infosys Consulting India – – 5 – Infosys BPO (Including subsidiaries) 8 2 17 3 Infosys Sweden 3 3 12 11 Infosys Mexico 12 12 49 45 Infosys Brazil 1 3 3 5 Purchase of shared services including facilities and personnel Infosys BPO (Including subsidiaries) 31 8 53 Interest income Infosys China – 1 2 3 Sale of services Infosys Australia 10 7 33 25 Infosys China 3 3 6 10 Infosys BPO (Including subsidiaries) 8 – 21 – Infosys Consulting 24 8 73 25 Sale of shared services including facilities and personnel Infosys BPO (Including subsidiaries) 15 19 78 71 Infosys Consulting 1 1 4 4 Maximum balances of loans and advances Infosys Australia 81 47 81 51 Infosys China 23 48 48 48 Infosys Brasil 9 – 9 – Infosys BPO (Including subsidiaries) – – – 4 Infosys Mexico 4 – 4 4 Infosys Consulting 35 35 35 35 During the quarter and year ended March 31, 2011, an amount of Nil ( 14 crore and 34 crore for the quarter and year ended March 31, 2010) was donated to Infosys Foundation, a not-for-profit foundation, in which certain directors of the Company are trustees. During the quarter and year ended March 31, 2011, an amount of Nil and 12 crore ( 4 crore and 23 crore for the quarter and year ended March 31, 2010) has been granted to Infosys Science Foundation, a not-for-profit foundation, in which certain directors and officers of the Company are trustees. 23.2.3. Transactions with key management personnel Key management personnel comprise directors and members of executive council. Particulars of remuneration and other benefits paid to key management personnel during the quarter and year ended March 31, 2011 and March 31, 2010 have been detailed in Schedule 23.4. 23.2.4. Stock option plans The Company has two Stock Option Plans. 1998 Stock Option Plan ('the 1998 Plan') The 1998 Plan was approved by the Board of Directors in December 1997 and by the shareholders in January 1998, and is for issue of 1,17,60,000 ADSs representing 1,17,60,000 equity shares. All options under the 1998 Plan are exercisable for ADSs representing equity shares. A compensation committee comprising independent members of the Board of Directors administers the 1998 Plan. All options had been granted at 100% of fair market value. The 1998 Plan lapsed on January 6, 2008, and consequently no further shares will be issued to employees under this plan. 1999 Stock Option Plan ('the 1999 Plan') In fiscal 2000, the company instituted the 1999 Plan. The shareholders and the Board of Directors approved the plan in September 1999, which provides for the issue of 5,28,00,000 equity shares to the employees. The compensation committee administers the 1999 Plan. Options were issued to employees at an exercise price that is not less than the fair market value. The 1999 Plan lapsed on June 11, 2009, and consequently no further shares will be issued to employees under this plan. The activity in the 1998 Plan and 1999 Plan during the quarter and year ended March 31, 2011 and March 31, 2010 are set out below: Particulars Quarter ended March 31, Year ended March 31, The 1998 Plan : Options outstanding, beginning of period Less: Exercised Forfeited – Options outstanding, end of period The 1999 Plan : Options outstanding, beginning of period Less: Exercised Forfeited Options outstanding, end of period The weighted average share price of options exercised under the 1998 Plan during the quarter ended March 31, 2011 and March 31, 2010 was 3,065 and 2,646 respectively. The weighted average share price of options exercised under the 1999 Plan during the quarter ended March 31, 2011 and March 31, 2010 was 3,071 and 2,609 respectively. The weighted average share price of options exercised under the 1998 Plan during the year ended March 31, 2011 and March 31, 2010 was 2,950 and 2,266 respectively. The weighted average share price of options exercised under the 1999 Plan during the year ended March 31, 2011 and March 31, 2010 was 2,902 and 2,221 respectively. The following tables summarize information about the 1998 and 1999 share options outstanding as at March 31, 2011 and March 31, 2010 : Range of exercise prices per share () As at March 31, 2011 Number of shares arising out of options Weighted average remaining contractual life Weighted average exercise price The 1998 Plan: 300-700 701-1,400 The 1999 Plan: 300-700 701-2,500 Range of exercise prices per share () As at March 31, 2010 Number of shares arising out of options Weighted average remaining contractual life Weighted average exercise price The 1998 Plan: 300-700 701-1,400 The 1999 Plan: 300-700 701-2,500 23.2.5. Details of investments The details of investments and disposal of securities during the quarter and year ended March 31, 2011 and March 31, 2010 are as follows: in crore Particulars Quarter ended March 31, Year ended March 31, Investment in securities Subsidiary- Infosys Consulting – – – 50 Subsidiary- Infosys China – – 42 – Subsidiary- Infosys Mexico – – 14 18 Subsidiary- Infosys Brasil – 11 10 28 Subsidiary- Infosys Shanghai 11 – 11 – Subsidiary- Infosys Public Services – – – 24 Certificates of deposit – Liquid mutual fund units 78 89 Redemption / disposal of investment in securities Long term investments – 5 – 5 Certificates of deposit – – Liquid mutual fund units 78 Net movement in investments 23.2.6. Segment Reporting The Company's operations predominantly relate to providing end-to-end business solutions that leverage technology thereby enabling clients to enhance business performance, delivered to customers globally operating in various industry segments. Accordingly, revenues represented along industry classes comprise the primary basis of segmental information set out in these financial statements. Secondary segmental reporting is performed on the basis of the geographical location of customers. The accounting principles consistently used in the preparation of the financial statements are also consistently applied to record income and expenditure in individual segments. These are as set out in the significant accounting policies. Industry segments at the Company are primarily financial services comprising customers providing banking, finance and insurance services; manufacturing companies; companies in the telecommunications and the retail industries; and others such as utilities, transportation and logistics companies. Income and direct expenses in relation to segments is categorized based on items that are individually identifiable to that segment, while the remainder of the costs are categorized in relation to the associated turnover of the segment. Certain expenses such as depreciation, which form a significant component of total expenses, are not specifically allocable to specific segments as the underlying services are used interchangeably. The Company believes that it is not practical to provide segment disclosures relating to those costs and expenses, and accordingly these expenses are separately disclosed as 'unallocated' and directly charged against total income. Fixed assets used in the Company’s business or liabilities contracted have not been identified to any of the reportable segments, as the fixed assets and services are used interchangeably between segments. Accordingly, no disclosure relating to total segment assets and liabilities are made. Customer relationships are driven based on the location of the respective client. North America comprises the United States of America, Canada and Mexico; Europe includes continental Europe (both the east and the west), Ireland and the United Kingdom; and the Rest of the World comprising all other places except, those mentioned above and India. Geographical revenues are segregated based on the location of the customer who is invoiced or in relation to which the revenue is otherwise recognized. Industry Segments Quarter ended March 31, 2011 and March 31, 2010: in crore Particulars Financial services Manufacturing Telecom Retail Others Total Revenues Identifiable operating expenses Allocated expenses Segmental operating income Unallocable expenses Operating income Other income, net Provision for investments – Net profit before taxes and exceptional item Income taxes Net profit after taxes before exceptional item Exceptional item- Income on sale of investments, net of taxes – 48 Net profit after taxes and exceptional item Year ended March 31, 2011 and March 31, 2010: in crore Particulars Financial services Manufacturing Telecom Retail Others Total Revenues Identifiable operating expenses Allocated expenses Segmental operating income Unallocable expenses Operating income Other income, net Provision for investments – Net profit before taxes and exceptional item Income taxes Net profit after taxes before exceptional item Exceptional item- Income on sale of investments, net of taxes – 48 Net profit after taxes and exceptional item Geographic Segments Quarter ended March 31, 2011 and March 31, 2010: in crore Particulars North America Europe India Rest of the World Total Revenues 84 Identifiable operating expenses 99 22 Allocated expenses 37 18 Segmental operating income 55 44 Unallocable expenses Operating income Other income, net Provision for investments – Net profit before taxes and exceptional item Income taxes Net profit after taxes before exceptional item Exceptional item- Income on sale of investments, net of taxes – 48 Net profit after taxes and exceptional item Year ended March 31, 2011 and March 31, 2010: in crore Particulars North America Europe India Rest of the World Total Revenues Identifiable operating expenses 77 Allocated expenses 59 Segmental operating income Unallocable expenses Operating income Other income, net Provision for investments – Net profit before taxes and exceptional item Income taxes Net profit after taxes before exceptional item Exceptional item- Income on sale of investments, net of taxes – 48 Net profit after taxes and exceptional item 23.2.7.Reconciliation of basic and diluted shares used in computing earnings per share Particulars Quarter ended March 31, Year ended March 31, Number of shares considered as basic weighted average shares outstanding Add: Effect of dilutive issues of shares/stock options Number of shares considered as weighted average shares and potential shares outstanding 23.3 Details of rounded off amounts The financial statements are represented in crore as per the approval received from Department of Company Affairs (DCA) earlier. Those items which were not represented in the financial statement due to rounding off to the nearest crore are given as follows : Balance Sheet Items in crore Schedule Description As at March 31, 2011 March 31, 2010 3 Fixed assets Vehicles Addition during the year – Depreciation on deletions – Deletion during the year – Depreciation on deletions – 4 Investments Investment in Infosys Sweden Related party transactions Debtors Infosys BPO s.r.o. – Infosys Thailand – Infosys Consulting India – Infosys Public Services – Infosys Sweden – Infosys Technologia do Brasil Ltda – Creditors Infosys BPO s.r.o. – Infosys Technologia do Brasil Ltda – Infosys Mexico – Infosys Thailand – Profit & Loss Items in crore Schedule Description Quarter ended March 31, Year ended March 31, Profit & Loss Provision for investment – – – Additional dividend tax – – – Related party transactions Revenue transactions Purchase of services - Infosys BPO Poland Purchase of services - Infosys BPO s.r.o – – Purchase of services - Infosys Brasil – – 23.4 Transactions with key management personnel Key management personnel comprise directors and members of executive council. Particulars of remuneration and other benefits paid to whole-time directors and members of executive council during the quarter and year ended March 31, 2011 and March 31, 2010 are as follows: in crore Name Salary Contributions to provident and other funds Perquisites and incentives Total Remuneration Co-Chairman (1) Nandan M. Nilekani – Chief Executive Officer and Managing Director S. Gopalakrishnan Chief Operating Officer and Director S. D. Shibulal Whole-time directors K. Dinesh T. V. Mohandas Pai Srinath Batni Chief Financial Officer V. Balakrishnan Executive Council Members Ashok Vemuri – Chandra Shekar Kakal B.G. Srinivas – Subhash B. Dhar (1)Effective July 9, 2009 , Nandan M Nilekani relinquished the positions of Co-Chairman and Member of the Board Particulars of remuneration and other benefits of non-executive/ independent directors for the quarter and year ended March 31, 2011 and March 31, 2010 : Name Commission Sitting fees Reimbursement of expenses Total Remuneration Independent directors Deepak M. Satwalekar – Prof.Marti G. Subrahmanyam – Dr.Omkar Goswami – Claude Smadja (1) – Rama Bijapurkar (2) – Sridar A. Iyengar – David L. Boyles – Prof. Jeffrey S. Lehman – K.V.Kamath – R. Seshasayee (3) – Non-executive director and Chief mentor N. R. Narayana Murthy – (1) Retired from the board effective August 30, 2010 (2) Resigned from the board effective April 13, 2010 (3) Joined the board effective January 13, 2011 AUDITORS’ REPORT TO THE MEMBERS OF INFOSYS TECHNOLOGIES LIMITED We have audited the attached Balance Sheet of Infosys Technologies Limited (‘the Company’) as at 31 March2011, the Profit and Loss Account of the Company and the Cash Flow Statement of the Company for the year ended on that date, annexed thereto. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in India. Those Standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. As required by the Companies (Auditors’ Report) Order, 2003 (‘the Order’), as amended, issued by the Central Government of India in terms of sub-section (4A) of Section 227 of the Companies Act, 1956 (‘the Act’), we enclose in the Annexure a statement on the matters specified in paragraphs 4 and 5 of the said Order. Further to our comments in the Annexure referred to above, we report that: (a) we have obtained all the information and explanations which to the best of our knowledge and belief were necessary for the purposes of our audit; (b) in our opinion, proper books of account as required by law have been kept by the Company so far as appears from our examination of those books; (c) the Balance Sheet, the Profit and Loss Account and the Cash Flow Statement dealt with by this report are in agreement with the books of account; (d) in our opinion, the Balance Sheet, the Profit and Loss Account and the Cash Flow Statement dealt with by this report comply with the Accounting Standards referred to in sub-section (3C) of Section 211 of the Act; (e) on the basis of written representations received from the directors, as at 31 March 2011 and taken on record by the Board of Directors, we report that none of the directors is disqualified as at 31 March 2011 from being appointed as a director in terms of Section 274(1)(g) of the Act; (f) in our opinion and to the best of our information and according to the explanations given to us, the said accounts give the information required by the Act, in the manner so required and give a true and fair view in conformity with the accounting principles generally accepted in India: (i) in the case of the Balance Sheet, of the state of affairs of the Company as at 31 March 2011; (ii) in the case of the Profit and Loss Account, of the profit of the Company for the year ended on that date; and (iii) in the case of the Cash Flow Statement, of the cash flows of the Company for the year ended on that date. forB S R & Co. Chartered Accountants Firm’s registration number: 101248W Natrajh Ramakrishna Partner Membership number: 32815 Bangalore 15 April 2011 ANNEXURE TO THE AUDITORS' REPORT The Annexure referred to in our report to the members of Infosys Technologies Limited (‘the Company’) for the year ended 31 March 2011. We report that: (i) (a) The Company has maintained proper records showing full particulars, including quantitative details and situation of fixed assets. (b) The Company has a regular programme of physical verification of its fixed assets by which fixed assets are verified in a phased manner over a period of three years. In accordance with this programme, certain fixed assets were verified during the year and no material discrepancies were noticed on such verification. In our opinion, this periodicity of physical verification is reasonable having regard to the size of the Company and the nature of its assets. (c) Fixed assets disposed off during the year were not substantial, and therefore, do not affect the going concern assumption. (ii) The Company is a service company, primarily rendering information technology services. Accordingly, it does not hold any physical inventories. Thus, paragraph 4(ii) of the Order is not applicable. (iii) (a) The Company has granted a loan to a body corporate covered in the register maintained under Section 301 of the Companies Act, 1956 (‘the Act’). The maximum amount outstanding during the year was Rs 47.71 crores and the year-end balance of such loan amounted to Rs 22.69 crores. Other than the above, the Company has not granted any loans, secured or unsecured, to companies, firms or parties covered in the register maintained under section 301 of the Act. (b) In our opinion, the rate of interest and other terms and conditions on which the loan has been granted to the body corporate listed in the register maintained under Section 301 of the Act are not, prima facie, prejudicial to the interest of the Company. (c) In the case of loan granted to the body corporate listed in the register maintained under Section 301 of the Act, the borrower has been regular in the payment of the interest as stipulated. The terms of arrangement do not stipulate any repayment schedule and the loan is repayable on demand. Accordingly, paragraph 4(iii)(c) of the Order is not applicable to the Company in respect of repayment of the principal amount. (d) There are no overdue amounts of more than rupees one lakh in respect of the loan granted to a body corporate listed in the register maintained under Section 301 of the Act. (e) The Company has not taken any loans, secured or unsecured from companies, firms or parties covered in the register maintained under Section 301 of the Act. Accordingly, paragraphs 4(iii)(e) to 4(iii)(g) of the Order are not applicable. (iv) In our opinion and according to the information and explanations given to us, there is an adequate internal control system commensurate with the size of the Company and the nature of its business with regard to purchase of fixed assets and sale of services. The activities of the Company do not involve purchase of inventory and the sale of goods. We have not observed any major weakness in the internal control system during the course of the audit. (v) (a) In our opinion and according to the information and explanations given to us, the particulars of contracts or arrangements referred to in Section 301 of the Act have been entered in the register required to be maintainedunder that section. (b) In our opinion, and according to the information and explanations given to us, the transactions made in pursuance of contracts and arrangements referred to in (v)(a) above and exceeding the value of Rs 5 lakh with any party during the year have been made at prices which are reasonable having regard to the prevailing market prices at the relevant time. (vi) The Company has not accepted any deposits from the public. (vii) In our opinion, the Company has an internal audit system commensurate with the size and the nature of its business. (viii) The Central Government of India has not prescribed the maintenance of cost records under Section 209(1)(d) of the Act for any of the services rendered by the Company. (ix) (a) According to the information and explanations given to us and on the basis of our examination of the records of the Company, amounts deducted/ accrued in the books of account in respect of undisputed statutory dues including Provident Fund, Investor Education and Protection Fund, Income-tax, Sales-tax, Wealth tax, Service tax and other material statutory dues have been regularly deposited during the year by the Company with the appropriate authorities. As explained to us, the Company did not have any dues on account of Employees’ State Insurance, Customs duty and Excise duty. Further, since the Central Government has till date not prescribed the amount of cess payable under Section 441A of the Act, we are not in a position to comment upon the regularity or otherwise of the Company in depositing the same. According to the information and explanations given to us, no undisputed amounts payable in respect of Provident Fund, Investor Education and Protection Fund, Income-tax, Sales-tax, Wealth tax, Service tax and other material statutory dues were in arrears as at 31 March 2011 for a period of more than six months from the date they became payable. (b)
